The plaintiff appeals from a judgment by the court in favor of the defendant in a negligence action arising out of an automobile accident at a highway intersection. The court found that the plaintiff was negligent in failing to yield the right of way when making a left hand turn thereby violating General Statutes14-242 (e). From the judgment, the plaintiff appeals.1
The critical issue at the trial was whether the defendant had proceeded far enough into the intersection to constitute an "immediate hazard" within the meaning of General Statutes 14-242 (e). The court found that the defendant had so proceeded, thereby obligating the plaintiff to yield the right of way to the defendant.
In a case of this type, the credibility of witnesses is of particular significance. It is axiomatic that it is within the province of the trial court to assess that credibility. Gallicchio Bros., Inc. v. C  S Oil Co., 191 Conn. 104, *Page 165 
109, 463 A.2d 600 (1983). The trial court is in the best position to observe the demeanor and conduct of the witnesses and parties, which is not reflected in a printed record. Lupien v. Lupien, 192 Conn. 443, 445,472 A.2d 18 (1984). This court will not reject a factual finding unless it is clearly erroneous. Practice Book 3060D; Lupien v. Lupien, supra. There is nothing in the record before us which indicates that the factual findings of the trial court were clearly erroneous.
  There is no error.